21 F.3d 432NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Larry KING, Appellant,v.M.D. REED, Warden, Cummins Unit, Arkansas Department ofCorrection;  Warden Bradberry, Warden, CumminsUnit, Arkansas Department of Correction,Appellees.
No. 93-3547.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 12, 1994.Filed:  April 28, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Larry King, an Arkansas inmate, appeals the District Court's1 dismissal of his 42 U.S.C. Sec. 1983 action, following an evidentiary hearing.  Having carefully reviewed the record, we are convinced that no error of fact or law appears.  Accordingly, we affirm the judgment without further opinion.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendations of the Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas